Title: From Alexander Hamilton to George Hammond, 29 December 1792
From: Hamilton, Alexander
To: Hammond, George



Treasury DepartmentDecember 29. 1792
Sir

From the opinion you have been so obliging as to express that arrangements may probably be made in Upper Canada for procuring a supply, from that quarter, of the Indians expected to assemble at O’glaise in the ensuing spring for the purpose of holding a treaty with this government.
I have the honor to inform you that I have concluded to send an Agent into the territory of Upper Canada, to endeavor to effect contracts for the above-mentioned supply; and, as you have authorized me to do, shall count on your good offices to facilitate the object of his mission. When the person shall be determined upon, it will be made known to you.
It is impossible for us to foresee with certainty the number of persons who will be assembled. We conjecture however that they will amount to about five thousand, men women and children; and that they may remain together six weeks. These are the only data we have as to the quantum of supply, which may be requisite.
Any contract however which may be formed must embrace as much more as may be found necessary.
All details will of course be committed to the Agent who shall be sent.
I have the honor to be with respect &c.

Alexander Hamilton
His ExcellencyGeorge Hammond Esqr.

